Citation Nr: 1821918	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-15 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.   

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depression (including diagnosed as dysthymic disorder).   

3.  Entitlement to service connection for blood deficiency.   

4.  Entitlement to an effective date prior to October 9, 2008, for the grant of service connection for scar due to hernia operation as secondary to the service-connected disability of residuals of status post left inguinal herniorrhaphy with left testicular lesion.   

5.  Whether the September 2016 reduction in rating for the Veteran's service-connected "residuals of status post left inguinal herniorrhaphy with left testicular lesion" disability from 30 percent to 0 percent, effective December 1, 2016, was proper.   

6.  Entitlement to a disability rating higher than 30 percent for residuals of status post left inguinal herniorrhaphy with left testicular lesion.   

7.  Entitlement to an initial disability rating higher than 10 percent for lumbar strain with degenerative disc disease (claimed as back condition) and left lower extremity radiculopathy.   

8.  Entitlement to an earlier effective date for the grant of service connection for lumbar strain with degenerative disc disease (claimed as back condition) and left lower extremity radiculopathy.   


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2009, May 2013, September 2016, and February 2017 by a Department of Veterans Affairs (VA) Regional Office (RO).  

The November 2009 rating decision, in pertinent part, granted service connection for scar secondary to hernia operation with a rating of 10 percent, effective October 9, 2008; increased the rating for residuals of status post left inguinal herniorrhaphy with left testicular lesion from 10 percent to 30 percent effective October 9, 2008; and denied service connection for depression.

The May 2013 rating decision granted service connection for lumbar strain with degenerative disc disease (claimed as back condition) and left lower extremity radiculopathy with a rating of 10 percent, effective June 27, 2011; continued a 30 percent rating for residuals of status post left inguinal herniorrhaphy with left testicular lesion; denied reopening a claim of service connection for depression; and denied service connection for PTSD, hemorrhoids, anxiety, and blood deficiency.

The September 2016 rating decision reduced the rating for service-connected residuals of status post left inguinal herniorrhaphy with left testicular lesion from 30 percent to 0 percent, effective December 1, 2016.

The February 2017 rating decision increased the rating for residuals of status post left inguinal herniorrhaphy with left testicular lesion from 0 percent to 10 percent, effective January 10, 2017.

The Board notes that under 38 C.F.R. § 3.156(b), new and material evidence is not needed to consider the issue of service connection for depression on the merits since medical records dated within the year following the initial November 2009 denial of service connection reflect a diagnosis of and show treatment for depression.  See, e.g., VA medical records dated in June 2010.  

Pursuant to Clemons v. Shinseki, the Board has combined the issues of service connection for PTSD, anxiety, and depression/dysthymic disorder as a single claim for an acquired psychiatric disorder, as set out on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).  

The decision below addresses the issues of service connection for hemorrhoids, an earlier effective date for the grant of service connection for residual herniorrhaphy scar, and reversal of the left inguinal herniorrhaphy with left testicular lesion rating reduction.  The appeals for an earlier effective date and higher initial rating for service-connected lumbar spine with degenerative disc disease; service connection for an acquired psychiatric disorder, a higher disability rating for service-connected left inguinal herniorrhaphy with left testicular lesion, and service connection for blood deficiency are addressed in the REMAND section following the decision and are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's hemorrhoids are not related to service.

2.  The Veteran's claim for service connection for herniorrhaphy residuals was filed on September 1, 1999.

3.  The agency of original jurisdiction based its September 2016 reduction in rating from 30 percent to 0 percent for "residuals of status post left inguinal herniorrhaphy with left testicular lesion" on the report of a single examination and recent treatment records, instead of the entire recorded history of the condition; so that reduction is void ab initio. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for an effective date of September 1, 1999, but not before, for the grant of service connection for scar residuals of status post left inguinal herniorrhaphy with left testicular lesion are met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

3.  The criteria for restoration of the 30 percent disability rating for "residuals of status post left inguinal herniorrhaphy with left testicular lesion" effective December 1, 2016, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Service connection, hemorrhoids 

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  



Analysis

The Veteran does not allege, and the evidence does not show, that he was diagnosed with or treated for hemorrhoids during service.  

As for a post-service diagnosis, VA medical records chronicle complaints and a diagnosis of hemorrhoids since 2001.  However, this is 19 years after the Veteran's 1982 separation from service, and there is insufficient evidence of an earlier diagnosis.  There is also no medical evidence of a direct link between the Veteran's hemorrhoids and his military service.  At this point the weight of the evidence is decidedly against the claim of service connection.

To the extent that the Veteran's statements are offered as a nexus opinion to service, that is, an association between his post-service hemorrhoids and his remote service some 19 years earlier, a lay opinion is limited to inferences which are rationally based on a claimant's perception and does not require specialized knowledge.  No factual foundation has been established to show that the Veteran is qualified through knowledge, education, training, or experience to offer a medical diagnosis or opinion.  The Board therefore finds that the Veteran's opinion as to an association between his post-service hemorrhoids and his former military service is beyond the Veteran's lay capacity and is of no probative weight.

The preponderance of the evidence is therefore against these claims and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Therefore, service connection for hemorrhoids is not warranted.

II.  Earlier effective date for service connection, herniorrhaphy scar

Legal Criteria

Generally, except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. §§ 5110; 38 C.F.R. § 3.400.  The effective date of an original award of direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C. § 5110(b); 38 C.F.R. § 3.400(b)(2)(i).

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see 38 C.F.R. § 3.155.  Although VA has amended the claims filing process to require the filing of proper standard forms, the "informal claim" provisions are for proper application given the time period in which the Veteran's claim was filed.  

Facts and Analysis

Service treatment records (STRs) confirm that the Veteran underwent hernia surgery during service in February 1982, and a subsequent STR advises of "hernia scar, LLQ."  In March 1982 the Veteran was separated from active duty service, and on September 1, 1999, he submitted his claim for service connection for hernia.  In a rating decision dated in November 2001, the RO granted the Veteran's claim as "service connection for residuals of status post left inguinal herniorrhaphy with left testicular lesion" with a rating of 10 percent effective September 1, 1999, under the scar provisions of Diagnostic Code 7804.  

In October 2008, the Veteran requested a separate rating for his "painful/tender" herniorrhaphy scar; and in November 2009, the RO granted a separate rating of 10 percent for scar secondary to hernia operation with a rating of 10 percent under Diagnostic Code 7804 effective October 9, 2008; and then reassigned the existing "residuals of status post left inguinal herniorrhaphy with left testicular lesion" disability to Diagnostic Code 7338.

Based on the medical evidence of record the Veteran's in-service left inguinal herniorrhaphy resulted in a residual scar, and this residual scar was present at the time of his September 1, 1999 claim for service connection.  See Veteran's July 2001 complaint of a residual left hernia surgical scar since service.  In any event, the November 2001 rating decision contemplated all of the Veteran's in-service herniorrhaphy residuals, and in fact rated the disability under the scar provisions of Diagnostic Code 7804 effective September 1, 1999; the date of the claim for service connection.  Accordingly, the Board finds that the criteria for an effective date of September 1, 1999, for the November 2009 grant of service connection (a separate rating) for residual herniorrhaphy scar are met; as a surgical scar was clearly among the herniorrhaphy residuals on the date of the September 1, 1999 claim for service connection.  To find otherwise would, as pointed out by the Veteran's attorney, result in an improperly executed severance since, prior to the November 2009 rating decision, the Veteran had been service-connected for herniorrhaphy scar residuals since September 1, 1999.  See 38 C.F.R. §  3.105(d).

III.  Rating reduction, left inguinal herniorrhaphy with left testicular lesion

In correspondence dated in December 2011, the Veteran requested a rating higher than 30 percent for his service-connected left inguinal herniorrhaphy with left testicular lesion disability.  See December 2011 correspondence from Veteran's attorney.  In a rating decision dated in May 2013 the RO continued the 30 percent rating for residuals of status post left inguinal herniorrhaphy with left testicular lesion; and in a rating decision dated in March 2015, the RO proposed to reduce the rating to 0 percent.  The RO then reduced the rating from 30 percent to 10 percent, effective December 1, 2016, based, according to the RO, on the report of a February 2015 VA examination and "current Baltimore VAMC treatment records."  See September 2016 rating decision.  Prior to the December 1, 2016 effective date of reduction, the Veteran's left inguinal herniorrhaphy with left testicular lesion disability had been rated as 30 percent disabling since October 9, 2008.

Legal Criteria

Rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation.  Though material improvement in the physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  

The provisions of 38 C.F.R. § 3.344 (a) apply to ratings which have continued for long periods at the same level (5 years or more).  38 C.F.R. § 3.344(b). 

Additionally, the United States Court of Veterans Appeals (Court) has interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  See Brown v. Brown, 5 Vet. App. 413 (1993).  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. 413. 

Facts and Analysis

Preliminarily, the Board notes that the 30 percent rating for the Veteran's service-connected left inguinal herniorrhaphy with left testicular lesion disability had been in effect for more than 5 years, so the provisions of 38 C.F.R. § 3.344, which provide that ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated, were applicable.  38 C.F.R. § 3.344. 

Moreover, contrary to 38 C.F.R. § 3.344, the RO reduced the rating based on the results of a single VA examination and "current" medical records, which was particularly remiss in this case since diagnostic testing was not done in conjunction with the February 2015 examination.  Moreover, the Veteran has contended that he was not physically examined during the February 2015 examination, and avers that if he had been physically examined "the examiner would have been able to feel and see the hernia, which still causes severe pain and swelling."  See Veteran's April 2015 Affidavit.  The Veteran's claim that he did in fact have a left inguinal hernia at the time of the February 2015 VA examination is buttressed by the fact that he underwent additional left inguinal hernia surgery a couple of months after the effective date of the reduction.  See VA surgery records dated in February 2017.  Inasmuch as the September 2016 reduction in rating from 30 percent to 0 percent for the Veteran's service-connected left inguinal herniorrhaphy with left testicular lesion disability was admitted based on the report of a single, less-than-thorough VA examination it is void ab initio and the 30 percent rating is restored.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995) ("Where, as here, the Court finds that VA has reduced a veteran's rating without observing applicable laws and regulation, such a rating is void ab initio and the Court will set it aside as not in accordance with the law."); see also Greyzck v. West, 12 Vet. App. 288, 292 (1999) (noting that the regulatory language in 38 C.F.R. § 3.344 (a) has not changed since its adoption in February 1961 . . . that where VA reduces a disability rating without complying with applicable VA regulations, the reduction is void ab initio).


ORDER

Service connection for hemorrhoids is denied.

Subject to the law and regulations governing payment of monetary benefits, an earlier effective date of September 1, 1999, but no earlier, for the grant of service connection for scar residuals, status post left inguinal herniorrhaphy with left testicular lesion, is granted.

Subject to the law and regulations governing payment of monetary benefits, restoration of the 30 percent rating for residuals of status post left inguinal herniorrhaphy with left testicular lesion, effective December 1, 2016, is granted.




REMAND

In a rating decision dated in May 2013, the RO granted service connection for lumbar strain with degenerative disc disease (claimed as back condition) and left lower extremity radiculopathy with a rating of 10 percent effective June 27, 2011.  In June 2013, the Veteran filed a notice of disagreement (NOD) regarding the effective date of service connection and the assigned rating.  Although it appears that the RO has acknowledged the NOD, as a statement of the case (SOC) has not yet been issued, the issues of an earlier effective date and a higher initial rating for service-connected lumbar strain with degenerative disc disease (claimed as back condition) and left lower extremity radiculopathy are also remanded.  See 38 C.F.R. § 19.9(c); Manlicon v. West, 12 Vet. App. 238 (1999).  

The Veteran seeks service connection for an acquired psychiatric disorder, which he asserts began during service, and/or is related to his service-connected hernia residuals disability.  See October 9, 2008, claim for service connection.  He specifically alleges that he became depressed over his physical health while in service.  See, e.g., VA medical record dated March 22, 2013.  He also attributes his current mental problems to harassment that he suffered during service.  See Veteran's November 2014 Affidavit regarding his experiences during service.  Military records contain numerous conduct/counseling records.  Additionally, VA treatment providers indicate that a current psychiatric disorder may be related to service and/or a service-connected disorder.  See, e.g., December 29, 2010 opinion from VA psychologist, who asserts that the abuse the Veteran encountered during service has caused recurrent nightmares "and has contributed to his diagnosis of dysthymia."  A VA examination, which has not been done, is needed.

The Veteran has also perfected an appeal for a rating higher than 30 percent for his service-connected left inguinal herniorrhaphy with left testicular lesion disability.  Review of the record reveals that the Veteran was last afforded requisite VA examinations in January 2017.  In an ensuing Male Reproductive Systems DBQ report the examiner (a private physician), indicated that the Veteran did not have erectile dysfunction.  See also February 2015 VA Male Reproductive Systems examination report.  However, in an affidavit received by VA in October 2016, the Veteran averred: "I do have erectile dysfunction for which I take medication for . . . [and] I have abnormal and painful ejaculations."  Moreover, VA medical records show a diagnosis of erectile dysfunction and show that the Veteran takes prescription medication for erectile dysfunction.  In light of the foregoing conflicting evidence, a new VA examination is warranted.   

Finally, and with regard to the claim for service connection for blood deficiency, VA medical records reflect a diagnosis of iron deficiency during the appeal period, and treatment providers suggest that the disorder may be secondary to the Veteran's inguinal hernia.  See, e.g., VA medical record dated April 10, 2013.  Remand for a VA examination is needed.  

On remand, the claims file should be updated to include VA medical records dated after February 2017.

Accordingly, these issues are REMANDED for the following actions:

1.  Furnish the Veteran an SOC on the issue of an effective date prior to June 27, 2011, for the grant of service connection for lumbar strain with degenerative disc disease (claimed as back condition) and left lower extremity radiculopathy; and the issue of an initial rating higher than 10 percent for lumbar strain with degenerative disc disease (claimed as back condition) and left lower extremity radiculopathy.  The Veteran must be informed that, in order to perfect an appeal of either of these issues, he must timely file a substantive appeal following the issuance of the SOC.  If an appeal is perfected, certify the issue(s) to the Board.

2.  Associate the Veteran's medical records dated after February 2017 with the claims file.  

3.  Schedule the Veteran for a VA psychiatric (including PTSD) examination with regard to his service connection claim.  The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must discuss the Veteran's military and medical history, and current complaints and symptoms, with the Veteran and document the Veteran's assertions in the examination report.  

First, the examiner should identify the Veteran's current psychiatric disorder(s), including whether he meets the criteria for PTSD.

After clinical assessment, the examiner is requested to opine, for each psychiatric disorder found on examination or in prior medical records, as to whether it is at least as likely as not (50 percent or greater probability) that the disorder began during or is related to active duty service.

If PTSD is diagnosed, the examiner is also requested to provide an opinion as to whether the Veteran's PTSD is related to some incident of his service.

Additionally, the examiner should provide an opinion as to whether the Veteran has a psychiatric disorder that was caused by, or is aggravated by, a service-connected disability.

Aggravation is an increase in severity beyond a temporary flare-up or the natural progress of the disease.

A rationale for all opinions reached must be provided. 

4.  Schedule the Veteran for new VA examinations to ascertain the severity of the Veteran's service-connected left inguinal herniorrhaphy with left testicular lesion disability.  The examiner must review the record and discuss all of the Veteran's complaints and symptoms (including erectile and ejaculation dysfunction) with the Veteran, and document said in the examination report.  

Appropriate physical examination and clinical testing should be done, and all findings reported in detail.  

5.  Schedule the Veteran for a VA hematologic examination with regard to his claim for service connection for blood deficiency.  The examiner should review the record and discuss the Veteran's complaints and symptoms with the Veteran and document said in the examination report.  

All indicated tests should be done, and all findings reported in detail.

The examiner is then specifically requested to opine, for each blood deficiency disorder identified via laboratory testing and in VA medical records (including anemia), as to whether it is at least as likely as not (50 percent or greater probability) that the disorder began during service or is related to some incident of his active duty service; or was caused by, or is aggravated by, the Veteran's service-connected left inguinal hernia disability.  

Aggravation is an increase in severity beyond a temporary flare-up or natural progress of the disease.

A rationale for all opinions reached must be provided.  

6.  Finally, ensure that all requested development is completed and readjudicate the remanded claims.  If any claim remains denied, issue an SSOC to the Veteran and his attorney and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


